DETAILED ACTION
1.	This is a first action on the merits of application 17092303.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The term “smooth” in claims 9, 12, 14 and 19 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner can’t quantify what is sufficient smoothness in the claim as opposed to another covers smoothness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102a as being anticipated by Hoffman US 1402496.
5.	As per claim 1 and 12, Hoffman discloses a locking dock cleat cover assembly (figures 3-4) comprising: a locking dock cleat cover comprising housing 4-5 with a pivoted lid 19.  The cover has an 
5.1	As per claim 13, Hoffman discloses the outer shape includes a top surface, side surfaces and end surfaces with a lower edge forming an interior cavity sized to fit a dock cleat. See figs 1-2.

6.	Claim(s) 1-2, 9-10, 12, 15 is/are rejected under 35 U.S.C. 102a as being anticipated by HAVNAER US 5826531.
7.	As per claim 1 and 12, Havnaer discloses a locking dock cleat cover assembly comprising: a locking dock cleat cover having an outer shape 12 with an interior cavity sized to fit a dock cleat (Figure 1), the outer shape 12 being configured to prevent attachment of a boat line or rope.  Note:  While the cover will accommodate a rope that is already attached to the cleat, the cover must be removed in order to attach a mooring rope, and therefore the outer dome surface 12 prevents attachment of a mooring rope when the cover is installed (see lines 45-52, column 3).   The interior surface edge of the cover aperture (figure 4) is sized so that it only accommodates a majority of the cleat profile, allowing a snug fit over the cleat via the resilient action of the cover (lines 21-25, column 3).  This acts as a dock cleat attachment device configured to secure the cover on the cleat.
8.	As per claim 2, Havnaer discloses wherein the outer shape includes a top surface, inwardly angled and/or curved ends, and parallel sides with a lower edge forming the interior cavity sized to fit a dock cleat. See figs. 1-2.
9. 	As per claim 9, Havnaer discloses wherein the outer shape is a smooth outer shape and/or surface that may be curved, tapered and/or angled so that a boat line or rope will slide upward on the smooth outer shape and slip off the locking dock cleat. See figs. 1-2


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 and 11, 16-17 , 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havnaer et al, and further in view of Hoffman et al.
10.	As per claim 3 and 17, Havnaer discloses the aforementioned limitations of claim 1, he does not disclose the dock cleat attachment device includes locking bars extending through bar holes in surfaces in the outer shape configured to secure the locking dock cleat cover on the dock cleat. Hoffman discloses Pin 15 engages projection 18 on the cleat, and acts to hold and secure the cover to the cleat (figure 4 & lines 75-80, page 1). Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to keep the cover on the cleat.
11.	As per claim 11 and 16, Havnaer discloses the aforementioned limitations of claim 1, he does not disclose wherein the locking dock cleat cover includes a flat bottom configured to contact and/or lay against the surface of the dock to which the locking dock cleat cover assembly is mounted. Hoffman discloses this in figs 1-2, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have the cover placed on the cleat in a stable manner. 
.
Allowable Subject Matter
13.	Claims 4-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 14, 18, 20   would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617